UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-52790 PMI Construction Group (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 95-4465933 (IRS Employer Identification No.) 539 East Blackhawk Lane, Alpine, UT (Address of principal executive offices) (Zip Code) 801-796-2595 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).The registrant is not yet part of the Interactive Data reporting system. Yes []No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer ¨Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [] Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 17,300,709 shares of $0.001 par value common stock on April 30, 2010 EXPLANATORY NOTE This Amendment No.1 on Form 10-Q/A (the “Amendment”) amends the Quarterly Report on Form 10-Q of PMI Construction Group for the quarter ended March 31, 2010, originally filed with the Securities and Exchange Commission (“SEC”) on May 5, 2010 (the “Original Filing”). We are filing this Amendment to include exhibits that were inadvertently left off of the filing.This Form10-Q/A does not attempt to modify or update any other disclosures set forth in the Original Filing. Additionally, this amended Form10-Q/A, except for the amended information, speaks as of the filing date of the Original Filing and does not update or discuss any other developments affecting us subsequent to the date of the Original Filing. Part I - FINANCIAL INFORMATION Item 1. Financial Statements PMI Construction Group FINANCIAL STATEMENTS (UNAUDITED) March 31, 2010 The financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted.However, in the opinion of management, all adjustments (which include only normal recurring accruals) necessary to present fairly the financial position and results of operations for the periods presented have been made.These financial statements should be read in conjunction with the accompanying notes, and with the historical financial information of the Company. PMI Construction Group (A Development Stage Enterprise) Balance Sheets March 31, December 31, (unaudited) Assets Current Assets: Cash $ $ Prepaid Accounting expense Total Assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current Liabilities: Notes and accrued interest payable to related parties $ $ Total Current Liabilities Stockholders’ Equity (Deficit) Convertible preferred stock, $0.001 par value, 5,000,000 shares authorized, 633 shares issued and outstanding 1 1 Common stock, $0.001 par value, 95,000,000 shares authorized, 17,300,709 shares issued and outstanding, respectively Retained Deficit ) ) Deficit accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) ) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ See accompanying notes to financial statements PMI Construction Group (A Development Stage Company) Statements of Operations (Unaudited) For the Three Months Ended March 31, From the date of commencing development stage activities (February 17, 2004)Through March 31, Revenue $
